
	

114 HR 147 IH: Congressional Foreign Travel Cost Disclosure Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 147
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Jones introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require the Secretary of Defense to determine and disclose the cost of any transportation
			 provided by the Secretary to Members, officers, or employees of the House
			 of Representatives or Senate who are carrying out official duties outside
			 the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Congressional Foreign Travel Cost Disclosure Act.
		2.Determination and Disclosure of Transportation Costs Incurred by Secretary of Defense for
			 congressional trips outside the United States
			(a)Determination and Disclosure of Costs by SecretaryIn the case of a trip taken by a Member, officer, or employee of the House of Representatives or
			 Senate in carrying out official duties outside the United States for which
			 the Department of Defense provides transportation, the Secretary of
			 Defense shall—
				(1)determine the cost of the transportation provided with respect to the Member, officer, or employee;
				(2)not later than 10 days after completion of the trip involved, provide a written statement of the
			 cost—
					(A)to the Member, officer, or employee involved, and
					(B)to the Committee on Armed Services of the House of Representatives (in the case of a trip taken by
			 a Member, officer, or employee of the House) or the Committee on Armed
			 Services of the Senate (in the case of a trip taken by a Member, officer,
			 or employee of the Senate); and
					(3)upon providing a written statement under paragraph (2), make the statement available for viewing on
			 the Secretary’s official public website until the expiration of the 4-year
			 period which begins on the final day of the trip involved.
				(b)ExceptionsThis section does not apply with respect to any trip the sole purpose of which is to visit one or
			 more United States military installations or to visit United States
			 military personnel in a war zone (or both).
			(c)DefinitionsIn this section:
				(1)MemberThe term Member, with respect to the House of Representatives, includes a Delegate or Resident Commissioner to the
			 Congress.
				(2)United StatesThe term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, the Virgin Islands, Guam,
			 American Samoa, and any other territory or possession of the United
			 States.
				3.Effective DateSection 2 shall apply with respect to trips taken on or after the date of the enactment of this
			 Act, except that section 2 does not apply with respect to any trip which
			 began prior to such date.
		
